 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.110
December 21, 2006
Dr. Kurt Konopitzky
Head Division Biopharmaceutical Operations
Boehringer Ingelheim Austria GmbH
Dr. Boehringer-Gasse 5 — 11
A-1121 Vienna, Austria

Re:   Amendment No. 4 to the Data Transfer, Clinical Trial and Market Supply
Agreement, dated as of January 27, 2000

Dear Mr. Konopitzky;
As you know, InterMune, Inc. (“InterMune”) and Boehringer Ingelheim Austria GmbH
(“BI Austria”) are parties to that certain Data Transfer, Clinical Trial and
Market Supply Agreement effective January 27, 2000, as amended effective
June 19, 2002, September 18, 2003 and July 26, 2005 (the “Agreement”). This
letter (this “Amendment”) will confirm our agreement to amend the Agreement as
follows, effective as of the date first set forth above:

  1.   The parties hereby agree to replace Section 2 of Amendment No. 3 to the
Agreement dated July 26, 2005 in its entirety as follows:         “The parties
hereby agree that InterMune’s obligation to purchase [ * ] of [ * ] of the
PRODUCT for [ * ] pursuant to Section 3.2.1 of the Agreement shall be [ * ] for
such [ * ] without liability or penalty to InterMune with regard to the
aforementioned [ * ]; provided, however that InterMune shall also pay to BI
Austria a sum of Three Million Three Hundred Ninety-Four Thousand Fifty Euros
(3,394,050€) for such [ * ] before the end of 2006 as consideration for a price
reduction per vial for purchases of PRODUCT by InterMune in 2007 and 2008 (as
set forth in detail in Section 4.1 of the Agreement). The parties further hereby
agree that with respect to such [ * ] that InterMune is required[ * ] to
purchase in [ * ] pursuant to Section 3.2.1 of the Agreement after giving effect
to the modification thereto as set forth in this Section 3 of this Amendment, [
* ] will be produced by BI Austria in the [ * ] for delivery to InterMune in the
[ * ] and [ * ] will have [ * ] of in the [ * ] of [ * ].”     2.   The
Agreement is hereby amended by adding at the end of Section 4.1 the following:

 



--------------------------------------------------------------------------------



 



      “Notwithstanding the foregoing, the per unit price (i.e., [ * ] price) to
be paid by InterMune for purchases of PRODUCT for each of the [ * ] shall be [ *
] the amount derived by [ * ] Euros ([ * ]€) by the total number of units (i.e.,
number [ * ]) of PRODUCT purchased and received by InterMune for each [ * ]
(“Per Unit [ * ] Calculation”).         The Parties understand and agree that
since purchases of PRODUCT and payment therefor will occur periodically
throughout the course of each [ * ], the Parties will cooperate with one another
in good faith to first estimate the total number of units of PRODUCT InterMune
will purchase and receive for [ * ] at the [ * ] (“Projected Units”). The
Parties will use the Projected Units in the Per Unit [ * ] Calculation for
purposes of BI Austria’s charges and invoices to InterMune and InterMune’s
payments for PRODUCTS purchased during the course of the [ * ]. At the [ * ], a
reconciliation will be conducted by the Parties by comparing the Per Unit [ * ]
Calculation using the Projected Units with the Per Unit [ * ] Calculation using
the total number of units of PRODUCTS actually purchased and received by
InterMune for the [ * ]. If InterMune has underpaid because the total number of
units of PRODUCTS actually purchased and received by InterMune for the [ * ] is
more than the Projected Units, then InterMune will pay to BI Austria the amount
of the difference. If InterMune has overpaid because the total number of units
of Products actually purchased and received by InterMune for the [ * ] is less
than the Projected Units, then BI Austria shall reimburse InterMune for the
amount of such overpayment.         By way of example, assume that the Parties
estimate [ * ]. [ * ], BI Austria would be charging InterMune a per unit price
for PRODUCTS purchased by InterMune that will take into account a per unit [ * ]
of [ * ]€ (derived by [ * ]). Assume further that at [ * ], InterMune has
actually purchased [ * ] of PRODUCT in total such that the [ * ] price InterMune
owes BI Austria for [ * ] should have been [ * ] (i.e., derived by [ * ]) rather
than [ * ]. Consequently, InterMune would have been overpaying BI Austria for
the purchases of PRODUCT [ * ] and BI Austria would be obligated to reimburse
InterMune the amount for which InterMune overpaid.         [ * ], in the event
InterMune does not purchase [ * ] as defined in the second (2nd) paragraph of
Section 3.2.1 of this Agreement and the total number of units of PRODUCT
actually purchased and received by InterMune [ * ] does not result in [ * ]
equal to [ * ] Euros ([ * ]€), then InterMune shall be entitled to apply the
difference between [ * ] Euros ([ * ]€) and the [ * ] for the total number of
units of PRODUCTS purchased and received by InterMune [ * ] to offset that
amount InterMune is required to pay to BI Austria under the second (2nd)
paragraph of Section 3.2.1 as a result of [ * ] (i.e., that amount equal to [ *
] and that amount of PRODUCT actually purchased and received by InterMune [ *
]).”

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect. Any capitalized term used herein and not otherwise
defined will have the same meaning as set forth in the Agreement. In the event
of any conflict between this Amendment and the Agreement, the terms of this
Amendment shall govern to the extent of such conflict.
Please acknowledge your agreement to the above by countersigning both enclosed
copies of this letter where indicated below, and returning one original to the
attention of Lucinda Y. Quan, Director, Legal Affairs at InterMune, Tel:
(415) 466-2223, Fax: (415) 466-2323. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.

                              Sincerely,                         InterMune, Inc.
      Accepted and Agreed:             Boehringer Ingelheim Austria GmbH
By:
  /s/ Daniel G. Welch                        
 
                           
 
  Daniel G. Welch,                        
 
  President and Chief Executive Officer       By:   /s/ Kurt Konopitzky
 
Dr. Kurt Konopitzky            
 
              Head Division Biopharmaceuticals            
Date:
  December 21, 2006           Division            
 
 
 
                       
 
                           
 
          Date:   December 22, 2006
 
           
 
                                        Boehringer Ingelheim Austria GmbH
 
                           
 
          By:   /s/ Monika Henninger
 
Dr. Monika Henninger            
 
              Head, Customer Relations & Projects            
 
                           
 
          Date:   December 22, 2006
 
           

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 